NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued April 13, 2009
                                   Decided April 28, 2009

                                           Before

                              RICHARD D. CUDAHY, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge

                              JOHN D. TINDER, Circuit Judge

No.  08‐2330

NOEL TORRES,                                        Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois.

       v.                                           No. 05‐cv‐2435

ALLTOWN BUS SERVICES,                               George Marovich,
     Defendant‐Appellee.                            Judge.

                                         O R D E R

       Noel Torres is a former school bus driver for Alltown Bus Services. In January 2005,
Torres drove his bus into a tree. The day after the accident, Alltown’s Director of Safety
found that Torres submitted a false report concerning the accident and fired him that same
day.

        Torres commenced this action three months later, alleging that his termination
constituted discrimination based on age, race and disability. When Alltown moved for
summary judgment, Torres did not submit his own statement of material facts.  Instead,
Torres made his additional factual allegations a part of his response to Alltown’s statement
of facts.
No. 08‐2330                                                                                Page 2

        The district court refused to consider Torres’ additional factual allegations, finding
that the manner of their submission failed to comply with Local Rules. (The great majority
of these allegations concerned an Alltown employee to whom Torres reported but who was
not involved in the decision to fire him. Further, Torres admitted that the bus he was
driving collided with a tree branch, and that the bus previously had to be towed from a
Kentucky Fried Chicken where Torres had left it unattended.) Having refused to consider
Torres’s additional factual allegations, the court found that Torres had failed to point to any
evidence of discrimination and granted Alltown’s motion for summary judgment.

                                        I. DISCUSSION

        The sole issue on this appeal is whether the district court erred in refusing to
consider the allegations that Torres made a part of his response to Alltown’s statement of
facts. Since the court’s decision was based on its interpretation of its local rules, we review
this decision for abuse of discretion.  See Ammons v. Aramark Unif. Servs., Inc., 368 F.3d 809,
817 (7th Cir. 2004).  

       Local Rule 56.1(b)(3)(C) provides that a party opposing a motion for summary
judgment must file “a statement, consisting of short numbered paragraphs, of any
additional facts that require the denial of summary judgment, including references to …
supporting materials relied upon.” This rule requires the non‐moving party to “make [a
separate] submission … as long as he wants the court to consider his proposed ‘facts.’”
Cichon v. Exelon Generation Co., 401 F.3d 803, 810 (7th Cir. 2005) (emphasis omitted); see also
Midwest Imps., Ltd. v. Coval, 71 F.3d 1311, 1317 (7th Cir. 1995). 

        To his credit, Torres admits that his allegations of discrimination were not properly
submitted. This concession is fatal to his appeal. We have repeatedly said that it is
reasonable to refuse to consider allegations that are not set forth in accordance with local
rules.  Coval, 71 F.3d at 1317; Cichon, 401 F.3d at 810. Since we have already held that it is not
an abuse of discretion for a court to refuse to consider evidence whose manner of
submission violated local rules, we cannot say that the district court abused its discretion in
this case. Cichon, 401 F.3d at 809‐10 (“A district court does not abuse its discretion when, in
imposing a penalty for a litigant’s non‐compliance with Local Rule 56.1, the court chooses to
ignore and not consider the additional facts that a litigant has proposed.”). Thus, since there
was no evidence to support Torres’s discrimination claims, summary judgment for Alltown
was proper.


                                      II. CONCLUSION


       The judgment of the district court is AFFIRMED.